EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard on 08 June 2021.

The application has been amended as follows: 

	Claim 3 has been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Ishizaki et al. (US 2012/0044202) in view of Iwamoto (US 2013/0016363), discloses much of but not all of the claim as follows:
Ishizaki discloses:
A display device with a touch detection function comprising: 
a substrate (paragraph 55); 
a plurality of pixel electrodes arranged in a matrix on a plane parallel to a surface of the substrate (paragraph 56); 
a plurality of scanning signal lines extending on a plane parallel to the surface of the substrate to supply a scanning signal for driving the pixel electrodes (paragraph 56); 

a common electrode that faces the pixel electrodes in a vertical direction to the surface of the substrate (paragraph 62);
a plurality of pixel signal lines that extend on a plane parallel to the surface of the substrate to supply a pixel signal for displaying an image to the pixel electrodes (Fig. 6);
a plurality of touch detection electrodes including a detection electrode pattern of a transparent conductive body that faces the substrate in the vertical direction and extends along the pixel signal lines based on an overall shape of the detection electrode pattern (paragraph 57),
 wherein the detection electrode pattern includes a plurality of slits each of which is a region where the transparent conductive body is not present (shown in, e.g., Fig. 12), 
the slits are disposed with a slit pitch having a predetermined constant interval, the slit pitch being a distance between the adjacent slits (e.g., Fig. 12).
Ishizaki does not disclose:
“each of the slits has a zigzag line shape in which a straight line having an angle with respect to a first direction along the pixel signal lines is folded back at a bent part,
“each of the slits has at least three consecutive bent parts, 
“the slits, each having the zigzag line shape of which an overall shape extends along the pixel signal lines, are adjacent to each other in a second direction crossing the pixel signal lines and are disposed parallel to each other maintaining the slit pitch.”
Iwamoto discloses:
each of the slits has a zigzag line shape in which a straight line having an angle with respect to a first direction along the pixel signal lines is folded back at a bent part (Fig. 3: element 24), 
each of the slits has at least three consecutive bent parts (Fig. 3),

	However, in Iwamoto the slits are not disposed with a slit pitch having a predetermined constant interval, the slit pitch being a distance between the adjacent slits. Instead (as can be seen in Figs. 3-4) some of the slits zigzag one direction and some the opposite direction. Because of this there is not a constant interval between each slit, but one that varies as they zigzag. Although Ishizaki on its own did have a constant interval that’s because in Ishizaki the slits are just straight lines.
	Therefore the combination of elements: the zigzag shape with three consecutive bent parts, extending along the signal lines, adjacent to each other, with a constant interval between them all combine together to form a combination not disclosed by the prior art of record.
	Regarding claims 2 and 4-8:
	They are dependent on claim 1.
	Regarding claim 9:
	Much of this claim is similar to claim 1. But this claim recites:
	each of the slits has a plurality of bent parts including at least a first bent part, a second bent part, a third bent part, a fourth bent part, a fifth bent part, and a sixth bent part consecutively in that order arranged along the pixel signal lines,
	as viewed in the vertical direction, each of the first bent parts and the sixth bent part overlaps a part of a corresponding scanning signal line, and none of the second to fifth bent parts overlaps any of the scanning signal lines, and
	as viewed in the vertical direction, the bent parts of one of the slits, the bent parts being adjacent to each other in the first direction along the pixel signal lines, overlap different pixel signal lines. 

	Regarding claim 10:
	It is dependent on claim 9.
	Regarding claim 11:
	It contains language similar to claim 1.
	Regarding claim 12:
	It contains language similar to claim 9.
	Regarding claims 13-20:
	They are dependent on one of the earlier claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694